EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
	The amendments received on Jan. 31, 2022, have been entered, and they place the application into condition for allowance.  Claims 5 and 10-15 have been canceled. Claims 1-4 and 6-9 are pending and are allowed.

Comment Regarding the MLO Genes of the Instant Invention
The numbering of the MLO genes/proteins in the prior art is variable (Dry et al (various GenBank Accessions) number them differently compared with Winterhagen et al (Am. J. Enol. Vitic. (2008) Vol. 59; pp. 159-168)).  Winterhagen et al refer to SEQ ID NO: 2 as MLO11, and Dry et al refer to it as MLO3; similarly, Winterhagen et al refer to SEQ ID NO: 3 as MLO6 and Dry et al refer to it as MLO13.  Comparing to the chromosomal location (chromosomes 8 and 13, respectively) and the phylogenetic tree provides clarity (see Table 2 on page 162 of Winterhagen et al).  The instant application uses the same numbering as Winterhagen et al.  Alignments show within 95% identity for diverse species of grapes, therefore, many different varieties would fall within this scope.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the claims to require that both MLO6 and MLO11 have been genetically modified to reduce expression of their respective encoded proteins.  Although the prior art suggests inhibition of expression or knocking out four of the MLO genes, as discussed in the previous rejection, there was no motivation to specifically knockout this particular combination of two MLO genes.  The prior art, in fact, would have suggested inhibition fo MLO7 and MLO13 more than MLO6 and MLO11; however the data included in the instant specification shows that when the inhibition of MLO7 and MLO13 was lower but the inhibition of MLO11 was higher, then the reduction in disease was dramatically improved (data in Tables 3 and 4 on pages 15-16 comparing TLB 4-6 to TLB 1-3).  For this reason, the instant claims are allowable over the cited prior art.
With regard to the double patenting rejection, the amendments to the claims eliminate overlap between the previously issued patent and the instant application.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Summary
	Claims 1-4 and 6-9 are allowed and are renumbered as claims 1-8, respectively.


Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662

/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662